DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the office action from 6/26/2020, the applicant has submitted an amendment, filed 11/27/2020, amending claims 1, 8, 13, 16, 19, 23 and 24, while arguing to traverse the prior art and other rejections. Applicant’s arguments have been fully considered but most of the previous grounds of rejections are maintained for the reasons explained in the response to arguments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented with each argument presented in a given ¶, to be followed by one or more ¶’s of respective examiner responses. Items presented in bold serve to emphasize specific points by the examiner.
On page 10 following a broad overview of the latest amendments, the previous objections are discussed.
Due to the latest amendments the said objections are withdrawn.
On page 10 ¶ 4 with respect to 112(a) given to claim 4, it is recited: “Claim 4 is originally supported by originally filed claim 3 of the Office Action as originally filed”.

On page 10 ¶ 4 lines 3-4 it is asserted: “The copying is supported by item 902 of the figures and the replacing is supported by item 904 of the figures. Importantly, originally filed claim 1 in the PCT application had the two alternatives of actually performing the noise-filling in the noise-filling region of the source spectral region ….”
The step “902” falls far short of all the details embedded in: 1) the “copying” limitation; e.g. “source” in step “902” does not correspond  to “source spectral region”; 2) step “904” does not address what is replaced corresponds to “decorrelated noise values”. Furthermore in the originally filed claim 1, there is NOTHING about “noise tile buffer” let alone any “copy”, “replacing” and/or “mapping” operations associated with it.
Page 10 the last ¶ further discusses “claim 1 of the divisional application” presumably to provide support for claim 4 here. Other arguments in that ¶ are simply 
The arguments here respectfully do not appear relevant to any 112(a) rejections because: 1) they don’t address any of the items explicitly identified as lacking written support on page 3 of the last office action (i.e., using of “decorrelated noise values” in the “map[ping]” of “source tile buffer” to “the target region” among other things); 2) it is not clear how “claims” of a “divisional application” which is not listed anywhere in the applicant’s disclosure as “incorporated” into the said disclosure in its “entirety” would have any relevance in terms of providing any written description support for claim 4 and/or any items listed as lacking written support.
On page 11 the first ¶, with respect to 112(a) of, it is recited: “specific features in claim 5 are represented by the reference numbers 1102, 1100, 1106 and 1104 of the figures”.
As an initial matter, claim 5 was rejected based on its dependence on its rejected parent claim 4. Secondly where in the “reference numbers” “1102” “1100” “1106” “1104”, one finds any teachings and/or suggestions that can reasonably map to “measure” of “energy information on the decorrelated noise values”.
Page 11, ¶ 2, it is recited: “Moreover, claim 12 is supported by originally filed claim 11 in the PCT application in a literal form and is also represented by reference numbers 902, 904 of the specification”.

On page 11 the 3rd ¶, written support with respect to claim 16 is discussed. In particular “second paragraph” of the claim is attributed to “page 15, lines 5 to 9 of the version enclosed with this order letter. The third paragraph of this claim is supported by page 15, lines 11 to 14 and the fourth paragraph of this claim is supported by page 15, lines 18-21”.
It is acknowledged that claim 16 limitations 5 and 6 possess written support. As regards to the other limitations, “Fig. 10” is pointed as providing support.
Respectfully which one of the steps in Fig. 10 teach “using energy information” by the “noise filler” and/or “noise-filling region” (claim 16 limitations 3-4) and/or anything about “map[ping]” of “the source spectral region”.
As regards to page “15” of the specification, lines “5-9” have nothing about “map[] of source spectral region …” (“second paragraph”); lines “11-14” on “page 15” do not have any teachings pertaining to “reading energy information ….”. On page 15 lines 20-21 it is recited: “energy information” “to be introduced into the decoder-side input signal is read”. The “input signal” here is at the “decoder-side” and does not correspond to the “input signal” in claim 16 limitation 2 which requires “reading energy 
As regards to claim 17 (discussed in ¶ 4 of page 11), this claim was rejected based on its dependence on claim 16.
On page 11 ¶ 5 it is recited: “Claim 18 is supported by Fig. 11 …”.
The rejection of claim 18 is merely attributed to its dependence on a rejected parent claim.
On page 11 the last ¶, with respect to the 102 rejection it is recited: “document D1 does not disclose” “wherein, for the target region, a source region identification exists”. On page 12 the first ¶ it is recited: “On page 7, first paragraph, the Examiner discusses this feature, but section 74 does not disclose anything regarding a “source region identification”. On page 12 ¶ 3 in support of this statement it is recited: “a step of selecting anything among different possibilities is not at all the case”.
The claim is silent on the scope of “source region identification”. Specification ¶’s 0024, 25, 28 and 29 merely define it as: “selecting the source spectral region using the source region identification and mapping the selected source region to the target region”. This fails to provide any details pertaining to the scope of the “source region identification”, e.g. by providing any specific “select[ion]” pertaining to the “identification” technique with regard to the “source region”, and/or to spell out any 
On page 12 ¶ 4+, it is recited: “Furthermore, claim 1, last paragraph has the third novel feature, i.e., that the second noise values are decorrelated from first noise values in the source spectral region”.  “The Examiner’s argument is non-logical in that, in document D1, section 74, the whole low band is taken as it is and is mapped to the whole high band. Thus, it is clear that when there are noise values in the low band then the same noise values are in the high band and, in the terms of claim 1, “second noise values” are not decorrelated from “first noise values” that would, in the terms of section 74 of document D1, by any noise values in the band from 0 to 8 kHz”. Page 14 ¶ 5 provides a similar argument with respect to this topic.
The claim’s “second noise values” were mapped to Choo’s “anti-sparsness unit 1050”, while the claim’s “first noise values” were mapped to Choo’s “NOISE FILLING UNIT 1030” and Fig. 10 clearly shows these two modules and their associated methods to be totally independent (uncorrelated). In fact ¶ 0129 lines 1-4 specifically recites: nd noise values) “although” “the noise filling processing” (attributed to the “noise filling unit 1030” (¶ 0124 line 3)) “has been performed”. This very clearly teaches two separate and independent noise filling operations.
On page 13 the 3rd ¶ (lines 2+) with respect to Choo’s teachings it is recited: “this noise-filling has nothing do with a mapping of a source spectral region to a target region and, also with respect to the additional further definition of the mapping in claim 1” “Instead, a noise-filling operation simply generates spectral values at certain spectral positions, but does not map a spectral region to another spectral region”.
These arguments are totally irrelevant to the claim, as the “noise filling” operation is totally decoupled from the “mapping” steps. Furthermore it is unclear what “the additional further definition of the mapping” alludes to.
Page 13 the last ¶ through page 14 second ¶ provide broad overviews of Choo ¶ 0137 teachings “with respect to claim 1” (page 13 last line) without addressing any specific claim element. It was however at one point asserted that “a selection of a source spectral region based on a source region identification and a mapping of this selected spectral region to the target region is not performed”.
Since ¶ 0137 was NOT used for any limitations of claim 1, therefore these comments are not relevant to the office action, in particular for the items presented in bold. Please see the office action which does not show Choo ¶ 0137 being used for 
On page 14 2 ¶’s above the bottom it is recited: “Those skilled in the art do not have any motivation to depart from document D1”.
Since no 103 rejections were done in either the previous as well as the present office action, therefore this argument has no relevance.
From the last 2 ¶’s of page 14 to the end of page 15 mainly merits of the present application are discussed, and it is concluded: “the present invention has significant advantages over the art …” (page 15 ¶ before last).
Since no claim elements and prior art mappings to them of any claims are addressed in these passages, therefore these passages serve primarily as product advertisement and are acknowledged without any opinions being expressed.
Page 16 discusses the previous double patenting rejections.
Due to the filing of the terminal disclaimer, the said rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 12, 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 4, limitations 2-4 lack written support; i.e., no teaching in the original disclosure can be found to reasonably map to these limitations; e.g. see specification ¶ 0095 sentence 3: “Then, in step 908, the mapping operation is performed, i.e., their content of the source tile buffer available subsequent to steps 904 and 906 is mapped to the destination range”. This falls far short of teaching specifically that what is being “mapped” is from the “source tile buffer” “compris[es]” “decorrelated noise values” (claim 1 last limitation).
Regarding claims 5 and 12 as they depend on claim 4 and as they do not obviate the problems noted in their parent claim 4, they are thus rejected under similar rationale. Furthermore the claims themselves contain material not found in the original disclosure: e.g. for claim 5, nowhere in the original disclosure one finds any teaching 
Regarding claim 16, the 2nd, 3rd limitations lack written support; i.e., no teaching in the original disclosure can be found which can reasonably be mapped to those limitations.
Regarding claim 17, as it does not obviate the problems noted in its parent claim 16, it is rejected under similar rationale.
Regarding claim 18, as it does not obviate the problems noted in its parent claim 16, it is rejected under similar rationale. Furthermore what is taught in the first limitation is required by the original disclosure to be done using the “identification vector”. For the second limitation, the specification requires this “energy information on the inserted random values” to be “calculate[ed]” for the “target region” only.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 6-11, 13-15, 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choo (US 2014/0188464).
Regarding claim 1, Choo does teach an apparatus for generating an enhanced  signal from an input signal, wherein the enhanced signal comprises spectral values for an enhancement spectral region, the spectral values for the enhancement spectral region not being comprised by the input audio signal  (¶ 0123: “FIG. 10 is a block diagram of an example of the FD decoding unit” (an audio decoder), which according to ¶ 0122 serves to “decode a bitstream” (an input signal) using the ¶ 0124 line 3 “low-frequency extension decoding unit 1040” (by the “extend[ing]” (enhancing the signal to comprise of high frequency)); and this process comprises generation of according to ¶ 0129 page 9 line 2: “a spectrum reconstructed to zero” ( enhancement spectral values not comprised by the “bitstream” (the input signal)); ¶ 0174 sentence 1: “[0174] Methods performed by the above apparatuses can be written as computer programs and can be implemented in general-use digital computers that execute the programs using a computer readable recording medium including program instructions for executing various operations realized by a computer” (a medium having program stored to perform the methods above)) ), 
The apparatus comprising:
A mapper configured for mapping a source spectral region of the input signal to a target region in the enhancement spectral region (¶ 0118 last 4 lines: “the TD extension 
Wherein, for the target region, a source region identification exists (¶ 0074 sentence 2: “For example, a high-frequency band of 8 to 16 kHz” (a target frequency range) “may be extended by using a low-frequency spectrum of 0 to 8 kHz” (identified by a source spectral region)), and
And wherein the mapper is configured for selecting the source spectral region using the source region identification and for mapping the selected source spectral region to the target region (¶ 0074 sentence 2: “For example, a high-frequency band of 8 to 16 kHz” (target is) “may be extended” (mapped by) “by using a low-frequency spectrum of 0 to 8 kHz” (the selected source region)).
and
a noise filler configured for generating second noise values for a noise region in the target region in the enhancement spectral region, wherein the second noise values are decorrelated from first noise values in the source spectral region of the input signal (¶ 0129 last 5 lines: “The anti-sparseness processing unit 1050” (noise filler) “may include the noise location determination unit 430, the noise amplitude determination 

Regarding claim 2, Choo does teach the apparatus of claim 1,
wherein the source spectral region of the input signal comprises a noise-filling region comprising first noise values in the source spectral region (¶ 0051 last 3 sentences: “using an average of levels of unencoded spectral coefficients” (in the source spectral region of the input signal) “The noise level” (noise filling (i.e., noise filling region) comprising “noise level” (noise values)) “generated by the noise information generation unit 250 may be included” (are comprised in the) “in the bitstream” “so as to be stored or transmitted. Also, the noise level may be generated in units of frames”),


Regarding claim 3, Choo does teach the apparatus of claim 1,
wherein the input signal is an encoded signal comprising noise-filling parameters for the source spectral region of the input signal (¶ 0051 last 3 sentences: “using an average of levels of unencoded spectral coefficients” (in the source spectral region of the input signal) “The noise level” (noise filling parameters) “generated by the noise information generation unit 250 may be included” (are comprised in the) “in the bitstream” (encoded audio input) “so as to be stored or transmitted. Also, the noise level may be generated in units of frames”),
wherein the noise filler is configured for generating the first noise values using the noise-filling parameters (¶ 0129 page 9 lines 4-8: “Specifically, the anti-sparseness processing unit” (the noise filler) “may determine” (generates) “the location and amplitude of noise” (first noise values) “to be added from a low-frequency spectrum 
and for generating the second noise values using an energy information on the first noise values (¶ 0129 lines 1-4: “The anti-sparseness processing unit 1050 may prevent a metallic noise from being generated after performing the FD high-frequency extension decoding, by adding noise" (generating second noise values decorrelated from the first) “into a spectrum reconstructed to zero although the noise filling processing has been performed on the FPC decoded signal”).

Regarding claim 6, Choo does teach the apparatus of claim 1, wherein the noise filler is configured for generating the second noise values subsequent to an operation of the mapper, or wherein the noise filler is configured for generating the first noise values and the second noise values subsequent to an operation of the mapper (¶ 0129 lines 1-4: “The anti-sparseness processing unit 1050” (the noise filler) “may prevent a metallic noise from being generated after” (subsequent to) “performing the FD high-frequency extension” (an operation of the mapping) “decoding, by adding noise" (generated the second noise)).

Regarding claim 7, Choo does teach the apparatus of claim 1,

and to perform noise-filling operation in the target region to generate the second noise values using energy information on the first noise values (¶ 0129 lines 1-8: “The anti-sparseness processing unit 1050 may prevent a metallic noise from being generated after performing the FD high-frequency extension decoding, by adding noise" (generating second noise values) “into a spectrum reconstructed to zero although the noise filling processing has been performed” (following or using the first noise additions i.e. ¶ 0129 page 9 lines 4-8: “may determine” (based on) “the amplitude” (an energy) “of noise” (noise) “to be added” (filling) “from a low-frequency” ) “on the FPC decoded signal”).

Regarding claim 8, Choo does teach the apparatus of claim 1, further comprising:


Regarding claim 9, Choo does teach the apparatus of claim 1,
wherein the noise filler is configured to only use side information of the input  signal to identify spectral positions of a noise-filling operation (¶ 0129 page 9 lines 4-8: “Specifically, the anti-sparseness processing unit” (the noise filler) “may determine” (identifies) “the location” (position) “and amplitude of noise to be added from a low-frequency spectrum”(of spectra) “ provided from the FD low-frequency extension decoding unit 1040” (which as Fig. 10 shows has used the “bitstream” (i.e., the encoded input audio signal and its “noise level” (¶ 0051 last 4 lines (side information))), or
wherein the noise filler is configured to analyze a time or spectral characteristic of the input signal with or without spectral values in the noise-filling region to identify spectral positions for the noise-filling operation (¶ 0129 page 9 lines 4-8: “Specifically, the anti-sparseness processing unit” (the noise filler) “may determine” (identifies) “the location” (position) “and amplitude of noise to be added from a low-

Regarding claim 10, Choo does teach the apparatus of claim 1, wherein the noise filler is configured to identify noise positions using an identification vector comprising entries for spectral positions in the source spectral region only, or comprising entries for spectral positions in the source spectral region and in the target region (¶ 0129 page 9 lines 4-8: “Specifically, the anti-sparseness processing unit” (the noise filler) “may determine” (identifies) “the location” (positions of) “and the amplitude of noise” (noise) “to be added from a low-frequency spectrum” (using an identification vector of spectral entries in the source region only) “provided from the FD low-frequency extension decoding unit 1040”).

Regarding claim 11, Choo does teach the apparatus of claim 10, wherein the noise filler is configured for calculating an energy information on noise values indicated by the identification vector(¶ 0137 lines 1-4: “The high frequency excitation signal generation unit 1130” (part of the noise filler) “may generate” (calculates) “a high-frequency excitation signal by applying a weight between random noise R(n) and a spectrum G(n)” (an energy information) “transformed from the extended high-
calculating an energy information on inserted random values intended for the target region (¶ 0137 lines 1-4: “The high frequency excitation signal generation unit 1130” (part of the noise filler) “may generate” (calculates) “a high-frequency excitation signal by applying a weight between random noise R(n)" (inserted random values energy information) “and a spectrum G(n) transformed from the extended high-frequency spectrum” (intended for the target region)),
calculating a gain factor for scaling the inserted random values (¶ 0137 lines 1-4 and sentence 4 respectively: “The high frequency excitation signal generation unit 1130” (part of the noise filler) “may generate” (calculates) “a high-frequency excitation signal by applying a weight" (a gain factor for scaling) "between random noise R(n)" (inserted random values) “and a spectrum G(n)” “transformed from the extended high-frequency spectrum” (intended for the target region) so that "The transformed spectrum is level-matched" (“matched” (scaled) using "level" (energy information on noise values)) “to random noise in units of predetermined subbands”; i.e., according to the equation in ¶ 0137 2nd column line 9 “E(n)=G(n)X(1-W(n))+R(n)XW(n)”, i.e., “W(n)” (the gain factor) depends on “G(n)” (the energy information based on the identification vector) and “R(n)” (the energy information based on inserted random values)), and
nd column lines 7-9 referring to the “signal generation unit 1130” (part of the noise filler): “The ultimately generated high-frequency excitation signal” (intended for the target region) “may be calculated as E(n)=G(n)x(1-W(n))+R(n)xW(n)” (i.e., “R(n)” (inserted random values) are applied “W(n)” (the gain factor)).

Regarding claim 13, Choo does teach the apparatus of claim 1,
wherein the mapper is configured to perform a gap filling operation for generating the target region, the apparatus comprising:
a spectral domain audio decoder configured for generating a first decoded representation of a first set of first spectral portions, the decoded representation comprising a first spectral resolution (¶ 0152 lines 1-3: “the FD extension decoding unit 1253” (a spectral domain audio decoder) “generates an ultimate reconstructed signal” (using encoded signal) where according to ¶ 0060 lines 6-9: “the FD high-frequency encoding unit 290 may perform extension encoding on a frequency band of about 6.4 to 14.4 kHz” (for low-frequency (first spectral portions or decoded representation)) “at a bit rate of 16kbps" (first spectral resolution)); 
a parametric decoder configured for generating a second decoded representation of a second set of second spectral portions comprising a second spectral resolution being lower than the first spectral resolution (¶ 0152 lines 1-3: “the FD extension nd decoded signal using encoded signal) where according to ¶ 0060 lines 9-12: “and may perform extension encoding on a frequency band of about 8 to 16kHz” (for high frequency or second spectral portions) “at a bit rate greater than 16kbps” (second spectral resolution which is lower temporal resolution than the first spectral resolution));
a frequency regenerator configured for regenerating a reconstructed second spectral portion  comprising the first spectral resolution using a first spectral portion and spectral envelope information for the second spectral portion (¶ 0151 sentences 2-3 and last 2 lines: “FD extension decoding unit 1253” (a frequency regenerator of decoder) “transforms the decoded low-frequency signal to have a sampling rate appropriate for high frequency” “and performs frequency transformation” (regenerating) “on the transformed signal” (a reconstructed 2nd (high) frequency spectral portion) “by using a low frequency signal” (using the “low-frequency” (first spectral portion and thus their first resolution)) “according to various modes” “of high frequency” (of second portion) “various modes” “may be” “harmonic mode” (and its envelope information)); and
a spectrum time converter configured for converting the first decoded representation in the reconstructed second spectral portion into a time representation (¶ 0152: “the FD extension decoding unit 1253” (a spectrum time converter) “generates 
wherein the mapper and the noise filler are at least partly comprised in the frequency regenerator (A Fig. 10 shows both “NOISE FILIING UNIT” (noise filler) and “LOW FREQUENCY EXTENSITON DECODING UNIT” (the mapper) are comprised in the “decoding unit” (frequency regenerator); also ¶ 0151 sentences 2-3 “frequency transformation” (regeneration) does comprise of “high-frequency extension” (the mapping by the unit “1040” (the mapper)), and that is done on “low-frequency spectrum to which noise is added” (comprised by noise filling (¶ 0129 lines 1-8))).

Regarding claim 14, Choo does teach the apparatus of claim 13,
wherein the spectral domain audio decoder is configured to output a sequence of decoded frames of spectral values, a decoded frame being the first decoded representation, wherein the frame comprises spectral values for the first set of spectral portions and zero indications for the second set of second spectral portions (¶ 0154: “As such, the audio decoding apparatus 1200” (a spectral domain decoder) “may decode a bitstream with reference to a coding mode in units of frames” (into a nd set of spectral portions) “extension information obtained due to the extension encoding of the TD extension encoding unit 753 may be included in the bitstream”, which according to ¶ 0129 sentence 1 “High frequency” comprises: “adding noise into a spectrum reconstructed to zero" (has zero indications)), and furthermore according to ¶ 0147 lines 5-6: “the low-frequency excitation signal may be included in the bitstream” (the "bitstream” includes “low-frequency excitation” (first set of spectral portions)),
wherein the apparatus for decoding further comprises a combiner for combining spectral values generated by the frequency regenerator for the second set of second spectral portions and spectral values of the first set of first spectral portions in a reconstruction band to acquire a reconstructed spectral frame comprising spectral values for the first set of the first spectral portions and the second set of second spectral portions (¶ 0152: “Also, the FD extension decoding unit 1253” (the decoder) “generates an ultimate reconstructed” (combines) “signal by performing inverse frequency transformation such as IMDCT on the reconstructed high-frequency signal” (second spectral portions and spectral values) “and the reconstructed low-frequency signal” (and the first set of first spectral portions and values)); 
and


Regarding claim 15, Choo does teach the apparatus of claim 1, wherein the noise filler is configured to be controlled by a control vector, wherein the control vector is determined to comprise a “1” value for a spectral position, at which noise filling was performed, and a zero value for a spectral position at which noise filling was not performed, or wherein the control vector is determined to comprise a “1” value for a spectral position at which a spectral line is identified as a noise line, and zero value for a spectral position at which a spectral line is not identified as a noise line (¶ 0069 sentence 2: “According to another embodiment, the location of noise to be added may be determined among spectrums restored to 0, in consideration of the amplitude of a neighboring spectrum” (“noise” (noise) spectral position is identified with a value “0” (the choice of “0” and/or “1” is arbitrary and has no patentable weight))).
	
 signal from an input signal, wherein the enhanced signal comprises spectral values for an enhancement spectral region, the spectral values for the enhancement spectral region not being comprised by the input audio signal  (¶ 0123: “FIG. 10 is a block diagram of an example of the FD decoding unit” (an audio decoder), which according to ¶ 0122 serves to “decode a bitstream” (an input signal) using the ¶ 0124 line 3 “low-frequency extension decoding unit 1040” (by the “extend[ing]” (enhancing the signal to comprise of high frequency)); and this process comprises generation of according to ¶ 0129 page 9 line 2: “a spectrum reconstructed to zero” ( enhancement spectral values not comprised by the “bitstream” (the input signal)); ¶ 0174 sentence 1: “[0174] Methods performed by the above apparatuses can be written as computer programs and can be implemented in general-use digital computers that execute the programs using a computer readable recording medium including program instructions for executing various operations realized by a computer” (a medium having program stored to perform the methods above)) ), 
comprising:
mapping a source spectral region of the input signal to a target region in the enhancement spectral region (¶ 0118 last 4 lines: “the TD extension decoding unit 933” (a mapper) “may use LPC information of a low-frequency band” (maps “low-frequency” (source region)) “which is included in the bitstream” (of the input signal) “to generate 
Wherein, for the target region, a source region identification exists (¶ 0074 sentence 2: “For example, a high-frequency band of 8 to 16 kHz” (a target frequency range) “may be extended by using a low-frequency spectrum of 0 to 8 kHz” (identified by a source spectral region)), and
And wherein the mapping comprises selecting the source spectral region using the source region identification and mapping the selected source spectral region to the target region (¶ 0074 sentence 2: “For example, a high-frequency band of 8 to 16 kHz” (target is) “may be extended” (mapped by) “by using a low-frequency spectrum of 0 to 8 kHz” (the selected source region)).
and
generating second noise values for a noise region in the target region, wherein the second noise values are decorrelated from first noise values in the source spectral region (¶ 0129 last 5 lines: “The anti-sparseness processing unit 1050” (noise filler) “may include the noise location determination unit 430, the noise amplitude determination unit 450, and noise adding unit 470 illustrated in FIG. 4”; ¶ 0129 page 9 lines 4-8: “Specifically, the anti-sparseness processing unit” (the noise filler) “may determine” (generates) “the location and amplitude of noise” (first noise values) “to be added from 

Regarding claim 20, Choo does teach the method of claim 19,
wherein the source spectral region of the input signal comprises a noise-filling region comprising first noise values in the source spectral region (¶ 0051 last 3 sentences: “using an average of levels of unencoded spectral coefficients” (in the source spectral region of the input signal) “The noise level” (noise filling (i.e., noise filling region) comprising “noise level” (noise values)) “generated by the noise information generation unit 250 may be included” (are comprised in the) “in the bitstream” “so as to be stored or transmitted. Also, the noise level may be generated in units of frames”),
and wherein the generating comprises generating the first noise values for the noise-filling region in the source spectral region of the input signal (¶ 0129 page 9 lines 4-8: “Specifically, the anti-sparseness processing unit” (the noise filler) “may determine” (generates) “the location and amplitude of noise” (first noise values) “to be added from 

Regarding claim 21, Choo does teach a system for processing an audio signal (title, Abstract), comprising:
An encoder for generating an encoded signal from the audio signal ([0045] “The audio encoding apparatus 100” (an audio encoder) “illustrated in FIG. 1 may be switched to a CELP mode or an FD mode according to signal characteristics and thus may efficiently perform adaptive encoding with respect to the signal characteristics”); 
And an apparatus for generating an enhanced signal from an input signal in accordance with claim 1, wherein the encoded signal is subjected to a processing in order to generate the input signal into the apparatus for generating the enhanced signal (this mimics the limitations of claim 1 and in particular the “mapping” the “source spectral region to the target region” is a processing responsible for generating the “enhancement spectral region” (enhanced signal)).

Regarding claim 22, Choo does teach a method for processing an audio signal (title, Abstract), comprising:

And a method of generating an enhanced signal from an input signal in accordance with claim 19, wherein the encoded signal is subjected to a predefined processing in order to generate the input signal into the method for generating the enhanced signal (this mimics the limitations of claim 19 and in particular the “mapping” the “source spectral region to the target region” is a predefined processing responsible for generating the “enhancement spectral region” (enhanced signal)).

Regarding claim 23, Choo does teach a non-transitory digital storage medium having stored thereon a computer program ([0174] “Methods performed by the above apparatuses can be written as computer programs and can be implemented in general-use digital computers that execute the programs using a computer readable recording medium including program instructions for executing various operations realized by a computer”)
 for performing a method of generating an enhanced  signal from an input signal, wherein the enhanced signal comprises spectral values for an 
comprising:
mapping a source spectral region of the input signal to a target region in the enhancement spectral region (¶ 0118 last 4 lines: “the TD extension decoding unit 933” (a mapper) “may use LPC information of a low-frequency band” (maps “low-frequency” (source region)) “which is included in the bitstream” (of the input signal) “to generate high-frequency signal” (to “high-frequency” (target region)) resulting in an 
Wherein, for the target region, a source region identification exists (¶ 0074 sentence 2: “For example, a high-frequency band of 8 to 16 kHz” (a target frequency range) “may be extended by using a low-frequency spectrum of 0 to 8 kHz” (identified by a source spectral region)), and
And wherein the mapping comprises selecting the source spectral region using the source region identification and for mapping the selected source spectral region to the target region (¶ 0074 sentence 2: “For example, a high-frequency band of 8 to 16 kHz” (target is) “may be extended” (mapped by) “by using a low-frequency spectrum of 0 to 8 kHz” (the selected source region)).
and
generating second noise values for a noise region in the target region, wherein the second noise values are decorrelated from first noise values in the source spectral region of the input signal (¶ 0129 last 5 lines: “The anti-sparseness processing unit 1050” (noise filler) “may include the noise location determination unit 430, the noise amplitude determination unit 450, and noise adding unit 470 illustrated in FIG. 4”; ¶ 0129 page 9 lines 4-8: “Specifically, the anti-sparseness processing unit” (the noise filler) “may determine” (generates) “the location and amplitude of noise” (first noise values) “to be added from a low-frequency spectrum provided from the FD low-frequency 
when said computer program is run by a computer (¶ 0174 sentence 1 teaches: “computer programs and can be implemented in general-use digital computers” (the programs are run by a computer)).

Regarding claim 24, Choo does teach a non-transitory digital storage medium having stored thereon a computer program ([0174] “Methods performed by the above apparatuses can be written as computer programs and can be implemented in general-use digital computers that execute the programs using a computer readable recording medium including program instructions for executing various operations realized by a computer”)
 for performing a method for processing an audio signal, comprising: 
generating an encoded signal from the audio signal ([0045] “The audio encoding apparatus 100” (an audio encoder for encoding an audio signal) “illustrated in FIG. 1 
a method of generating an enhanced  signal from an input signal, wherein the enhanced signal comprises spectral values for an enhancement spectral region, the spectral values for the enhancement spectral region not being comprised by the input audio signal  (¶ 0123: “FIG. 10 is a block diagram of an example of the FD decoding unit” (an audio decoder), which according to ¶ 0122 serves to “decode a bitstream” (an input signal) using the ¶ 0124 line 3 “low-frequency extension decoding unit 1040” (by the “extend[ing]” (enhancing the signal to comprise of high frequency)); and this process comprises generation of according to ¶ 0129 page 9 line 2: “a spectrum reconstructed to zero” ( enhancement spectral values not comprised by the “bitstream” (the input signal)); ¶ 0174 sentence 1: “[0174] Methods performed by the above apparatuses can be written as computer programs and can be implemented in general-use digital computers that execute the programs using a computer readable recording medium including program instructions for executing various operations realized by a computer” (a medium having program stored to perform the methods above)) ), 
comprising:
mapping a source spectral region of the input signal to a target region in the enhancement spectral region (¶ 0118 last 4 lines: “the TD extension decoding unit 933” 
Wherein, for the target region, a source region identification exists (¶ 0074 sentence 2: “For example, a high-frequency band of 8 to 16 kHz” (a target frequency range) “may be extended by using a low-frequency spectrum of 0 to 8 kHz” (identified by a source spectral region)), and
And wherein the mapping comprises selecting the source spectral region using the source region identification and mapping the selected source spectral region to the target region (¶ 0074 sentence 2: “For example, a high-frequency band of 8 to 16 kHz” (target is) “may be extended” (mapped by) “by using a low-frequency spectrum of 0 to 8 kHz” (the selected source region)).
and
generating second noise values for a noise region in the target region, wherein the second noise values are decorrelated from first noise values in the source spectral region  (¶ 0129 last 5 lines: “The anti-sparseness processing unit 1050” (noise filler) “may include the noise location determination unit 430, the noise amplitude determination unit 450, and noise adding unit 470 illustrated in FIG. 4”; ¶ 0129 page 9 
wherein the encoded signal is subjected to a predefined processing in order to generate the input signal into the method for generating the enhanced signal (this mimics the limitations of claim 19 and in particular the “mapping” the “source spectral region to the target region” is a predefined processing responsible for generating the “enhancement spectral region” (enhanced signal)),
when said computer program is run by a computer (¶ 0174 sentence 1 teaches: “computer programs and can be implemented in general-use digital computers” (the programs are run by a computer)).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farzad Kazeminezhad/
Art Unit 2657
February 11th 2021.